Title: To George Washington from Henry Knox, 17 August 1791
From: Knox, Henry
To: Washington, George



War Department [Philadelphia,] 17th August 1791.

The Secretary of War having examined the Report of Colonel Timothy Pickering, Commissioner at a late Council or treaty of the five Nations of Indians, so called, at Tioga Point—humbly Reports to the President of the United States:
That the main object of the said Council was to conciliate the said Indians, to prevent their listening to the invitations of the western hostile Indians, by withdrawing them to a greater distance from the theatre of the war, and to fix their minds, particularly of their idle young men, upon some important object, which by employing them for a critical period, would render them less liable to the temptations of committing depredations.
That from the proceedings it appears, that the Commissioner has with great ability and judgment, carried into effect the objects of his appointment, by cementing the friendships between the United States and the said Indians; and it is to be expected the good effects flowing from this Council, will be hereafter manifestly conspicuous.
But it is to be exceedingly regretted that his desire to accord to the wishes of the Indians, led him to confirm a lease of certain lands belonging to the Cayuga Nation of Indians, to John Richardson. This measure was entirely unauthorized by his instructions, is contrary to the constitution and laws of New York, and to the constitution and laws of the United States.
That the State of New York possesses the undoubted right of pre-emption to the lands of the Cayugas, and that this right embraces every possible modification of said lands, with the concurrence of the United States, whether by sale, lease or otherwise.
That it is also to be regretted, that the Commissioner did not obtain and keep a copy of the instrument of the lease of the Cayuga lands, and his ratification thereof; neither of which are among his papers, or in his possession as he has informed the

subscriber.
That the effect of the confirmation to Allan’s children is the same as that of the Cayuga lands, although it is presumed the right of pre-emption has been conveyed by the State of Massachusetts to an individual.
The subscriber humbly conceives that it would be proper, in order to avert any evil consequences which might arise upon this subject, to transmit an extract of his proceedings relative thereto, to the Governor of the State of New York, and to disavow explicitly the said transaction as being founded in error; unless it should be judgment of the said State, to avail itself of any benefit that may arise therefrom.
That if this should be the case, which however must be entirely optional with the said State, it would have the effect to keep the said Indians tranquil, by preventing that confusion which must arise in their minds from the disavowal of a transaction formally concluded at a public treaty.
That the letter which accompanies this report is submitted, as proper to be transmitted to the Governor of New York, on the occasion.

H. Knox
secy of war

